Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 21, 2020

                                            No. 04-20-00466-CR

                                        IN RE Isidro RAMOS, III

                                     Original Mandamus Proceeding 1

                                                  ORDER
        On September 17, 2020, relator filed a petition for writ of mandamus and a motion for
leave to file his petition. Because relator has obtained the requested relief, the petition for writ of
mandamus is dismissed as moot. See TEX. R. APP. P. 52.8(a). Relator’s request to file a petition
for writ of mandamus is denied as moot.

        It is so ORDERED on October 21, 2020.



                                                                     _____________________________
                                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CR-9685, styled State of Texas v. Isidro Ramos, III, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Melissa Skinner presiding.